Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 10, 2017

The Court of Appeals hereby passes the following order:

A17D0497. GWENETTE LITTLE v. LINDA BOOKER.

      Gwenette Little has filed an application for discretionary review of the twelve-
month stalking protective order the superior court entered against her upon petition
by Linda Booker. From the limited information included in the application materials,
however, the order appears to be subject to direct appeal.
      A party must file an application for discretionary appeal to obtain review of a
protective order that was entered in an action brought under the Family Violence Act,
because such cases are domestic relations cases within the meaning of OCGA § 5-6-
35 (a) (2). See Schmidt v. Schmidt, 270 Ga. 461, 461-462 (1) (510 SE2d 810) (1999).
However, a party may file a direct appeal from a protective order that was entered in
an action brought under the general stalking statute. See, e.g., Sinclair v. Daly, 295
Ga. App. 613 (672 SE2d 672) (2009) (reversing on direct appeal a stalking protective
order entered under OCGA § 16-5-94); Pilcher v. Stribling, 282 Ga. 166 (647 SE2d
8) (2007) (same). Here, there is no indication that the parties have a familial
relationship within the meaning of the Family Violence Act.1 Instead, this case
appears to involve the general stalking statute. Therefore, Little appears to have a
right of direct appeal.
      We will grant an otherwise timely application for discretionary appeal if the


      1
        “[T]he term ‘family violence’ means . . . acts between past or present spouses,
persons who are parents of the same child, parents and children, stepparents and
stepchildren, foster parents and foster children, or other persons living or formerly
living in the same household[.]” OCGA § 19-13-1.
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Little shall have ten days from the date of
this order to file her notice of appeal with the trial court. If she has already filed a
notice of appeal in the trial court, she need not file an additional notice. The clerk of
the trial court is DIRECTED to include a copy of this order in the records transmitted
to the Court of Appeals.
      In addition to her application for discretionary review, Little has also filed a
motion for extension of time to file a transcript. That motion is hereby DENIED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/10/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.